United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
DEPARTMENT OF THE ARMY, PERSONNEL
& EMPLOYMENT SERVICE, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-823
Issued: November 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 5, 2007 appellant filed a timely appeal from a December 15, 2006 merit
decision of the Office of Workers’ Compensation Programs which found that she received an
overpayment of compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $62,084.88, for the period June 12, 2005 to October 28, 2006, because she accepted
wage-loss compensation following the termination of her compensation benefits; and (2) whether
she was at fault in the creation of the overpayment, thus precluding waiver.
FACTUAL HISTORY
On October 15, 1991 appellant, then a 43-year-old budget analyst, filed a traumatic injury
claim alleging that she fell on a slippery floor, injuring her left shoulder and hip. After accepting

the claim for left shoulder sprain with arthroscopy, left shoulder impingement, rotator cuff tear
and bursitis of the left hip, the Office placed her on the periodic rolls in receipt of compensation
for total disability.
On May 27, 2005 the Office terminated appellant’s compensation benefits, effective
June 12, 2005, on the grounds that she no longer had a disability or residuals from her accepted
conditions.
The record contains a payment report printout bearing an October 31, 2006 run date, for
the period June 12, 2005 through October 28, 2006. The report reflects that appellant received
wage-loss compensation for the above-referenced period in the total amount of $62,084.88.
By letter dated November 7, 2006, the Office advised appellant of its preliminary
determination that she had received an overpayment of compensation in the amount of
$62,084.88, because she had accepted compensation for wage loss for the period June 12, 2005
through October 28, 2006 following termination of her compensation benefits. It found that she
was at fault in the creation of the overpayment because she knowingly accepted payments to
which she was not entitled.1 Appellant was given 30 days in which to request a telephone
conference or a prerecoupment hearing before the Branch of Hearings and Review to object to
the overpayment determination or to present evidence on the issues of fault and the possibility of
waiver.
By letter dated December 4, 2006, appellant contested the preliminary finding of an
overpayment, stating that she continued to experience residuals from her accepted injury and had
been treated by multiple doctors. She indicated that she had responded in a timely fashion to the
Office’s April 6, 2005 notice of proposed termination and that the Office did not mention the
issue of termination or overpayment in letters to her dated June 2 and 21, 2006. Appellant
asserted that she was not at fault in the creation of the overpayment and requested waiver of
recovery of the overpayment.
Appellant submitted medical reports, dated April 17 to November 16, 2006, from
Dr. Daniel Ignacio, Board-certified in physical medicine and rehabilitation; a September 1, 2006
report of an x-ray of the left shoulder; a June 2, 2006 letter from the Office requesting
information as to appellant’s earnings for the previous 15-month period; information dated
June 29, 2006 regarding her earnings for said period; and a June 21, 2006 letter from the Office
acknowledging appellant’s change of address.

1

Office regulations provide that, in addition to providing narrative descriptions to recipients of benefits paid or
payable, the Office includes on each periodic check a clear indication of the period for which payment is being
made. A form is sent to the recipient with each supplemental check which states the date and amount of the
payment and the period for which payment is being made. For payments sent by electronic funds transfer, a
notification of the date and amount of payment appears on the statement from the recipient’s financial institution.
Absent affirmative evidence to the contrary, the beneficiary will be presumed to have received the notice of
payment, whether mailed or transmitted electronically. 20 C.F.R. § 10.430.

2

By decision dated December 15, 2006, the Office finalized its preliminary determination
that appellant had received an overpayment of compensation in the amount of $62,084.88, for
the period June 12, 2005 through October 28, 2006. It found that she was at fault in the creation
of the overpayment because she failed to return the payments after she was notified of the
termination of her entitlement to compensation and was thus, precluded from obtaining a waiver.
The Office instructed appellant to send a check in the full amount of the overpayment within 30
days.2
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act3 provides that the United States shall pay
compensation for the disability or death of an employee resulting from personal injury sustained
while in the performance of duty.4 Section 8129(a) of the Act provides that, when an
overpayment has been made to an individual because of an error of fact or law, adjustment shall
be made under regulations prescribed by the Office, by decreasing later payments to which the
individual is entitled.5
ANALYSIS -- ISSUE 1
The Office terminated appellant’s entitlement to compensation benefits effective
June 12, 2005. However, the evidence reflects and appellant does not dispute, that she received
wage-loss compensation from the Office in the amount of $62,084.88, for the period June 12,
2005 to October 28, 2006. As she was not entitled to receive any disability compensation as of
June 12, 2005, the Board finds that the Office correctly determined that apppellant received an
overpayment of compensation in the amount $62,084.88, for the period in question.
LEGAL PRECEDENT -- ISSUE 2
Under section 8129 of the Act and its implementing regulations, an overpayment must be
recovered unless incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.6 Section 10.433 of the implementing regulations provides that the Office may
consider waiving an overpayment if the individual to whom it was made was not at fault in
accepting or creating the overpayment.7 The regulation further provides that each recipient of
2

Appellant submitted additional evidence subsequent to the Office’s December 15, 2006 decision. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). Therefore, the Board may not consider this evidence for the first time on appeal.
3

5 U.S.C. §§ 8101-8193.

4

5 U.S.C. § 8102(a).

5

5 U.S.C. § 8129.

6

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

7

20 C.F.R. § 10.433(a).

3

compensation benefits is responsible for taking all reasonable measures to ensure that payments
he or she receives from the Office are proper.8 Under the regulations, a recipient will be found to
be at fault with respect to creating an overpayment if he or she accepted a payment which he or
she knew or should have known to be incorrect.9 Whether the Office determines that an
individual was at fault with respect to the creation of an overpayment depends on the
circumstances surrounding the overpayment.10
ANALYSIS -- ISSUE 2
By accepting payments after her entitlement to benefits was terminated, effective
June 12, 2005, appellant accepted payments that she knew or should have known were incorrect.
Therefore, she was at fault in the creation of the overpayment.11
On May 27, 2005 the Office terminated appellant’s compensation benefits effective
June 12, 2005. The record reflects that a copy of the Office’s decision was properly mailed to
appellant at her address of record in the ordinary course of business. Accordingly, appellant was
on notice that her benefits had been terminated and that she was not entitled to receive any
compensation payments subsequent to June 12, 2005. However, as noted, she accepted
compensation payments for the period June 12, 2005 through October 28, 2006, in the amount of
$62,084.88. As appellant was aware that her entitlement to benefits had been terminated, she
accepted payments that she knew or should have known to be incorrect. Accordingly, the Board
finds that she was at fault in the creation of the overpayment. The fact that the Office may have
been negligent in issuing the payments does not mitigate this finding.12
As appellant was at fault in the creation of the overpayment, she is not eligible for waiver
of recovery of the overpayment. The Office is required by law to recover this overpayment.13
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $62,084.88, for the period June 12, 2005 to October 28, 2006. It further finds that she was at
fault in the creation of the overpayment and is, therefore, not entitled to waiver of recovery of the
overpayment.
8
9

Id.
20 C.F.R. § 10.433(a)(3).

10

20 C.F.R. § 10.433(b).

11

See Otha J. Brown, 56 ECAB ___ (Docket No. 03-1916, issued December 23, 2004); Karen K. Dixon, 56
ECAB ___ (Docket No. 03-2265, issued November 9, 2004).
12

See 20 C.F.R. § 10.435(a); William E. McCarty, 54 ECAB 525 (2003).

13

Recovery of the overpayment is not an issue in this case, as appellant is not in receipt of continuing total
disability payments. With respect to the recovery of the overpayment, the Board’s jurisdiction is limited to those
cases where the Office seeks recovery from continuing compensation benefits under the Act. 20 C.F.R. § 10.441(a);
see also Bob R. Gilley, 51 ECAB 377 (2000).

4

ORDER
IT IS HEREBY ORDERED THAT the December 15, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 1, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

